Citation Nr: 9908062	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-31 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for loss of balance, 
shortness of breath, irregular heartbeat, numbness of the 
left arm, and weakness and numbness of both legs as secondary 
to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant had active service from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for loss of balance, 
shortness of breath, irregular heart beat, numbness of the 
left arm, and weakness and numbness of both legs, all as 
secondary to AO exposure.  


FINDING OF FACT

The claims for service connection for loss of balance, 
shortness of breath, irregular heart beat, numbness of the 
left arm, and weakness and numbness of both legs as secondary 
to AO exposure are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for loss of 
balance, shortness of breath, irregular heart beat, numbness 
of the left arm, and weakness and numbness of both legs 
secondary to AO exposure are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service entrance examination in May 1966 indicated no 
abnormalities of the upper or lower extremities, lungs, 
heart, or nervous system.  On a report of medical history, 
completed at the same time, the appellant reported a history 
of shortness of breath, and frequent or severe headaches.  
The examiner recorded that the shortness of breath occurred 
on excess exercise.  

The service medical records show complaints of dizziness in 
July 1966.  In August 1966, the claimant reported dizziness 
and headaches, and an impression of functional headaches was 
indicated.  The examiner noted that the claimant had had this 
condition all his life and had frequently reported to sick 
call with these same complaints.  Similar complaints were 
noted in October 1966, February 1967, and April 1968.  In 
September 1966, numbness in the left upper arm was noted.  

The separation medical examination, dated in April 1968, 
indicated no abnormalities of the upper or lower extremities, 
lungs, heart, or nervous system.  On a report of medical 
history, completed on the same day, the appellant indicated a 
history of shortness of breath, dizziness, and frequent or 
severe headaches.  The claimant reported no history of any 
upper or lower extremity difficulties.  

The claimant's Record of Service (DD Form 214) shows that he 
served one year of foreign service with the United States 
Army of the Pacific (USARPAC) and was awarded a Vietnam 
Service Medal with one Bronze Service Star and a Republic of 
Vietnam Campaign Medal, among other medals and commendations.

The record contains numerous treatment records, following an 
on-the-job injury in July 1989, dated from August 1989 to 
December 1990.  In August 1989, the appellant reported 
numbness in both legs intermittently and infrequent left arm 
pain and tingling with neck movement.  An orthopedic 
examination in October 1989 disclosed complaints of 
lumbosacral pain with radiation down both legs.  
The appellant reported that prior to his injury in July 1989 
he had no medical problems.  In March 1990, pain in the left 
and right legs secondary to back pain was noted.  On 
chiropractic examination in April 1990, the appellant 
reported intermittent episodes of lower back pain with pain 
in the right leg with standing for extended periods of time.  
In November 1990, constant moderate lumbar pain, which 
radiated into the lower legs, was noted.  

In December 1990, the appellant filed an initial claim for 
nonservice-connected disability pension benefits following a 
back and neck injury in July 1989. 

A VA general medical examination was conducted in June 1991.  
The examiner noted that the claimant had worked as a truck 
driver and construction worker until 1989, when he was 
injured on the job.  The claimant reported that he suffered a 
strained neck, a "bulged disk, and a pinched nerve in the 
right leg.  He complained of chronic neck pain radiating 
between the shoulder blades with numbness and tingling of the 
left arm and chronic lower back pain radiating down the right 
leg.  The appellant denied any other health problems.  On 
physical examination the lungs were clear, without wheezes, 
rhonchi, or rales, and his heart sounds were normal without 
murmur, gallop or ectopy.  

A VA neurological examination was also conducted in June 
1991.  The examiner recorded that the claimant's upper 
extremities had normal tone mass and power.  Some element of 
"giveway phenomenon" was indicated in the lower 
extremities.  Sensory examination revealed diminished 
pinprick and temperature sensation in the right L5 
distribution.  The examiner recorded impressions of lower 
back pain with right leg radiating pain and neck pain with no 
current evidence of neuropathy or radiculopathy in relation 
to the neck pain.  

In September 1993, the appellant filed an informal claim for 
residuals of AO exposure, specifically weakness and numbness 
in both legs, shortness of breath, irregular heartbeat, 
numbness of the left arm, and loss of balance.  

A VA examination was conducted in November 1993.  The 
appellant reported a history of AO exposure and stated that 
he had begun to experience numbness in his feet in 1976 or 
1978.  He related that this condition had become worse in the 
previous three to four years.  He had been using a cane for 
the previous five years to maintain his balance.  On motor 
examination there was normal tone with no atrophy of 
fasciculations and 5/5 strength with some giveway was noted.  
On sensory examination decreased pinprick in temperature at 
the ankle and below the elbow bilaterally was noted.  
Vibration sense was severely decreased in the toes and 
fingers.  



The examiner recorded an impression of distal predominantly 
sensory polyneuropathy.  The examiner stated that he could 
not specifically relate the peripheral neuropathy to AO 
exposure as the onset of the symptoms was approximately ten 
years from discharge from service.  

A VA nerve conduction study in November 1993 revealed normal 
distal latencies, velocities, and amplitude of nerves tested.  
A normal, but limited electromyogram showed no evidence of 
peripheral neuropathy from nerve conduction studies.  
The appellant complained of left thigh muscle general 
fatigue, tingling pain in left thigh, and loss of balance.  
The examiner noted a history of a back injury with radiation 
down the left leg.  Examination showed giveway weakness on 
manual muscle testing with questionable effort.  

A VA AO examination was also conducted in November 1993.  
The appellant reported shortness of breath beginning in 1976 
or 1977, unrelated to activity, which would last 
approximately five minutes.  The examiner recorded that this 
sounded mostly like hyperventilation.  The appellant reported 
that approximately four to five years earlier he was told 
that his heart rate was fast, but not irregular.  The lungs 
were clear to percussion and auscultation.  A normal sinus 
rhythm without murmur was noted.  The examiner recorded 
decreased appreciation of sharp pain as well as vibration in 
the lower extremities from approximately the knee down 
bilaterally.  Impressions of low back pain secondary to 
discogenic disease and probable cervical radiculopathy were 
recorded.  

In his VA Form 9, substantive appeal, received in August 
1994, the appellant requested a personal hearing before an RO 
hearing officer.  He was notified of the hearing, scheduled 
for October 1994, by letter dated in August 1994, but did not 
report for the hearing.  



Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Vietnam era service is from February 28, 1961 to May 7, 1975, 
for veteran's who served in the Republic of Vietnam during 
that time.  A veteran who served in Vietnam between January 
9, 1962 and May 7, 1975, and has a disease listed under 
§3.309(e) is presumed to have exposure to a herbicide agent 
during service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(6)(iii) (1998).  

The following diseases shall be service-connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers; and soft-tissue sarcoma. 38 
C.F.R. § 3.309(e) (1998).  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.  In addition, acute and 
subacute peripheral neuropathy must be manifest to a degree 
of 10 percent or more within a year of the last date on which 
the veteran was exposed to a herbicide agent during service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).  The veteran's service 
records show that he served in Vietnam from January 1, 1967 
to December 30, 1967.






Furthermore, the Secretary of the VA formally announced in 
the Federal Register, on January 4, 1994, that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted." 59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing presumption, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that specific VA regulations which provide for 
presumptive service connection do not preclude an appellant 
from establishing service connection with proof of actual, 
direct causation.  Cf. Combee v. Brown, 34 F.3d 1039, 1040 
(1995) (presumptive diseases due to radiation exposure).  
When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the claimant's 
appeal is whether he has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
his claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The Federal Circuit held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis
Loss of Balance

The claimant's service medical records showed repeated 
complaints of dizziness in connection with recurrent 
headaches.  He reported that he had this condition all of his 
life.  The VA examiner in November 1993 noted that the 
appellant had been using a cane for five years to maintain 
his balance.  There is no competent evidence of record 
providing a diagnosis of a disability manifested by loss of 
balance.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Shortness of Breath

Both at his service entrance examination and at his 
separation medical examination, the appellant reported a 
history of shortness of breath.  At the November 1993 
VA examination, he reported periods of shortness of breath 
beginning in 1976 or 1977.  The lungs were clear at that 
time, as they were on VA examination in June 1991.  Neither 
VA examiner provided a diagnosis of any disability manifested 
by shortness of breath.  There is no competent medical 
evidence of a current disability manifested by shortness of 
breath.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer, 3 Vet. App. at 225.

Irregular Heart Beat

At the VA examination in November 1993, the claimant 
indicated that he had been told four to five years previously 
that he had a fast, but not irregular heartbeat.  There is no 
competent medical evidence that the appellant has an 
irregular heart rate, nor that he suffers from any present 
disability manifested by an irregular heart rate.  In 
November 1993, the appellant had a normal sinus rhythm 
without murmur.  At the June 1991 VA examination, the 
appellant's heart sounds were normal without murmur, gallop 
or ectopy.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer, 3 Vet. App. at 225.

Numbness of Left Arm and for Weakness and Numbness of Both 
Legs

The appellant has submitted evidence of a present disability 
manifested by numbness in his left arm and both legs.  The VA 
examiner in November 1993 recorded an impression of distal 
predominantly sensory polyneuropathy.  The VA AO examination, 
also in November 1993, resulted in an impression of probable 
cervical radiculopathy.  The VA neurological examination in 
June 1991 resulted in impressions of lower back pain with 
right leg radiating pain.  

Although, the November 1993 VA nerve conduction study found 
no evidence of peripheral neuropathy, the Board presumes the 
credibility of the November 1993 impression for purposes of 
determining whether the appellant's claim is well grounded.  
See Robinette, 8 Vet. App. at 75.  

The service medical records showed one complaint of numbness 
in the left upper arm in September 1966.  No further 
complaints, diagnoses or opinions were recorded and no 
abnormalities of the upper extremities were noted on 
separation medical examination.  The service medical records 
disclosed no complaints, diagnoses or opinions with regard to 
numbness and weakness in the lower extremities.

The appellant indicates that his present numbness in his 
extremities is due to exposure to AO during service.  The 
Board notes that acute or subacute peripheral neuropathy is 
subject to a presumption of service connection if manifest to 
a compensable degree within one year of the last date the 
claimant was exposed to a herbicide agent during service.  
See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The first 
diagnosis of record of peripheral neuropathy was in November 
1993, more than 25 years after discharge from service.  In 
addition, there is no evidence of record to indicate that, 
even at that time, the condition was manifest to a 
compensable degree.  The Board again notes that, on nerve 
conduction study, no evidence of peripheral neuropathy was 
noted.  The presumption of service connection is not 
warranted in the instant case, as there is no competent 
evidence of record of acute or subacute peripheral neuropathy 
within the presumptive period.  

There is no competent medical evidence of record providing a 
nexus between the appellant's current numbness in the 
extremities and any incident of service, including exposure 
to AO.  The Board notes that the appellant sustained an on-
the-job injury to his back and neck in July 1989.  During 
treatment for this injury, the appellant asserted that prior 
to the July 1989 injury, he had no medical problems.  
Treatment records in March and November 1990 disclosed that 
the appellant's leg pain was secondary to his back injury.  




At the VA examination in November 1993, the appellant 
reported that he had begun to experience numbness in his feet 
in 1976 or 1978, but the condition had become worse recently.  
The VA examiner recorded that he could not specifically 
relate the peripheral neuropathy to AO exposure as the onset 
of symptoms was at least ten years after service.  The VA 
nerve conduction study noted a history of a back injury with 
resulting radiation down the left leg.  

The VA examiner at that AO examination in November 1993 
recorded impression of lower back pain and probable cervical 
radiculopathy.  The medical evidence of record provides no 
nexus between the current condition and any incident of 
service, including AO exposure.  In fact, the medical 
evidence appears to indicate that the appellant's current 
symptomatology is secondary to his on-the-job injury in 
July 1989.  Without evidence of inservice occurrence and a 
nexus between current symptomatology and any incident of 
service, the appellant's claim cannot be well grounded.  

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims 
As the appellant has not submitted a well-grounded claim of 
service connection for the multiple disorders at issue as 
secondary to AO exposure, the doctrine of reasonable doubt 
does not apply to his case.







The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991). Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. §  (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for the multiple 
disorders at issue as secondary to AO exposure, VA has no 
duty to assist the appellant in developing his case.


ORDER

The appellant not having submitted well grounded claims of 
entitlement to service connection for loss of balance, 
shortness of breath, irregular heart beat, numbness of the 
left arm, and weakness and numbness of both legs as secondary 
to AO exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


